Citation Nr: 1640990	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and secondary to service-connected PTSD.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VARO in Montgomery, Alabama.  

The Veteran requested a hearing before a member of the Board in August 2007.  In November 2007, he withdrew his request for a hearing.    

In a January 2013 decision, the Board denied the claim for service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Remand and remanded the claim to the Board for additional development consistent with the Joint Motion.

In a September 2014 decision, the Board denied service connection for hypertension and TDIU.  The Veteran again appealed the denial of service connection for hypertension to the Court.  In a May 2015 order, the Court granted the Joint Motion and remanded the claim to the Board.

In July 2015, the Board remanded the claims for service connection for hypertension and entitlement to TDIU.

In a November 2015 rating decision, the RO denied the following issues: service connection for sleep apnea and declined to reopen the claim for service connection for bilateral hearing loss.  In July 2016, the Veteran filed a notice of disagreement (NOD) with the November 2015 rating decision which denied the abovementioned issues.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in an August 2016 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues adjudicated in November 2015 for the issuance of a statement of the case (SOC) and instead refers the matter to the RO to issue an SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In July 2015, the Board remanded the claim for service connection for hypertension to obtain a new VA examination.  The Board requested an opinion as to whether hypertension is related to herbicide exposure or caused or aggravated by the Veteran's service-connected PTSD.  The remand noted that, in providing an opinion as to whether hypertension is related to herbicide exposure, it was not sufficient to conclude that hypertension is not on the list of diseases presumptively associated with herbicide exposure as set forth in § 3.309(e).  The examiner was asked to discuss the relevance of the findings of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicide, which reaffirmed the decision to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure.  

The Veteran had a VA examination in November 2015.  The examiner opined that it is less likely than not that the Veteran had hypertension during service or within a year following separation from service.  The examiner opined that hypertension is less likely than not proximately due to, or the result of, the Veteran's service-connected condition.  The examiner reasoned that a review of the conditions caused by exposure to Agent Orange does not list hypertension as one of the medical conditions caused by herbicide exposure.  The examiner opined that there is no medical nexus between a diagnosis of PTSD and the development of hypertension.  The examiner stated that risk factors include being black, as well as being male, and hypertension is found in nearly a third of the adult population.   

The November 2015 opinion did not address whether the Veteran's hypertension is aggravated (permanently worsened) by his service-connected PTSD.  The opinion did not address the relevance of the findings of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicide.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in order to ensure compliance with the remand order, a supplemental medical opinion should be obtained.

The claim for entitlement to a TDIU is intertwined with the Veteran's pending claim for service connection for hypertension, as the decision on that claim may impact the adjudication of the TDIU claim.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2015 VA examiner for an addendum opinion.  If the November 2015 examiner is not available, another qualified examiner should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that the claims folder was reviewed in conjunction with the examination.
The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater  likelihood) that the Veteran's hypertension was directly caused by exposure to herbicides.  The examiner must discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides that reaffirmed in its 2010 report the decision to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure.  (This page is located in the VBMS file with a receipt date of June 12, 2015). 

b.  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD.

3.  The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.   

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




